Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Allowable Subject Matter
Claims 1 – 18 are allowed. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "INSPECTION SYSTEM" 

Regarding independent claim 1, the Examiner found neither prior art cited in its entirety nor based on the prior art of record, found any motivation to combine any of said prior art that teaches: a robot including an imager and moving between the first structural object and the second structural object, the imager imaging the first protrusion; and a controller detecting, from a first image acquired by the imager, a first edge portion of the first protrusion in a circumferential direction around the first direction, the controller controlling a movement of the robot by using the detected first edge portion.

Regarding independent claim 10, the Examiner found neither prior art cited in its entirety nor based on the prior art of record, found any motivation to combine any of said prior art that teaches: a robot including an imager and moving between the first structural object and the second structural object, the imager imaging the plurality of first protrusions and the plurality of second protrusions; and a controller detecting, from a first image acquired by the imager, a first edge portion for each of the plurality of first protrusions in a circumferential direction and a second edge portion for each of the plurality of second protrusions in the circumferential direction, the circumferential direction being around the first direction, the 

Regarding independent claim 17, the Examiner found neither prior art cited in its entirety nor based on the prior art of record, found any motivation to combine any of said prior art that teaches: a robot including an imager and moving between the first structural object and the second structural object, the imager imaging at least one of the first protrusions; and a controller controlling, based on an image acquired by the imager, the movement of the robot to reduce a tilt of a movement direction of the robot with respect to the first direction when the tilt becomes large.

Dependent claims 2 – 9, 11 – 16 and 18 are also allowed as a result of their dependency to claims 1, 10 and 17, respectively.

Specifically, the closest prior art, MIZUNO, Daisuke (US-20190329399-A1, hereinafter simply referred to as Mizuno), has been overcome by Applicant's teaching as cited above.






___________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666